Exhibit 10.67

[GSO Form of Non-Competition Agreement]

SMD Non-Competition and Non-Solicitation Agreement

This SMD Non-Competition and Non-Solicitation Agreement, dated as of [Date] (the
“Non-Competition Agreement”), between Blackstone Holdings I L.P., a Delaware
limited partnership, Blackstone Holdings II L.P., a Delaware limited
partnership, Blackstone Holdings III L.P., a Québec société en commandite, and
Blackstone Holdings IV L.P., a Québec société en commandite (collectively,
“Blackstone Holdings” and, together with its Subsidiaries and Affiliates (as
each such term is defined in the New Acquisition Agreement (as defined below)
entities, “Blackstone”), and each of the other persons from time to time party
hereto (each, an “SMD”).

WHEREAS, each SMD acknowledges and agrees that it is essential to the success of
Blackstone that Blackstone be protected by non-competition and non-solicitation
agreements that will be entered into by such SMD and other SMDs of Blackstone;

WHEREAS, each SMD acknowledges and agrees that Blackstone would suffer
significant and irreparable harm from SMD competing with Blackstone after the
termination of SMD’s service with Blackstone;

WHEREAS, each SMD is a party to a letter agreement with Blackstone (an “SMD
Agreement”), as well as other agreements referred to therein; and

WHEREAS, each SMD acknowledges and agrees that in the course of such SMD’s
service with Blackstone, such SMD has been and will be provided with
Confidential Information (as hereinafter defined) of Blackstone, and has been
and will be provided with the opportunity to develop relationships with
investors and clients, prospective investors and clients, employees and other
agents of Blackstone, and such SMD further acknowledges that such Confidential
Information and relationships are extremely valuable assets in which Blackstone
has invested and will continue to invest substantial time, effort and expense;

NOW, THEREFORE, for good and valuable consideration, each SMD and Blackstone
hereby covenant and agree to the following restrictions which such SMD
acknowledges and agrees are reasonable and necessary to protect the legitimate
business interests of Blackstone and which will not unnecessarily or
unreasonably restrict such SMD’s professional opportunities should his or her
service with Blackstone terminate:

 

I. Non-Competition and Non-Solicitation Covenants

A. Non-Competition. Each SMD shall not, directly or indirectly, during such
SMD’s service with Blackstone, and for a period ending the latest of (x) 12
months following the termination with Cause by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement, (y) 90 days following
the termination without Cause by Blackstone of such SMD’s service pursuant to
Sections 5(a) or 5(b) of the SMD Agreement, and (z) 12 months following the date
on which such SMD’s Garden Leave Period would commence pursuant to Section 5(d)
of the SMD Agreement, associate (including but not limited to association as a
sole proprietor, owner, employer, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Business or any of the

 

1



--------------------------------------------------------------------------------

Affiliates, related entities, successors or assigns of any Competitive Business;
provided however that with respect to the equity of any Competitive Business
which is or becomes publicly traded, such SMD’s ownership as a passive investor
of less than 3% of the outstanding publicly traded stock of a Competitive
Business shall not be deemed a violation of this Non-Competition Agreement
(provided that nothing in this Section I.A shall restrict any SMD from providing
asset-management services for the benefit of himself or herself, or his
immediate family members). For purposes of this Non-Competition Agreement,
“Competitive Business” means any business, in any geographical or market area
where Blackstone conducts business or provides products or services, that
competes with the business of Blackstone, including any business in which
Blackstone engaged during the term of such SMD’s service and any business that
Blackstone was actively considering conducting at the time of such SMD’s
termination of service and of which such SMD has, or reasonably should have,
knowledge.

B. Non-Solicitation of Clients/Investors. Each SMD shall not, directly or
indirectly, during such SMD’s service with Blackstone, and for a period ending
24 months following (i) the termination by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement, or (ii) the commencement
of such SMD’s Garden Leave Period pursuant to Section 5(d) of the SMD Agreement,
(a) solicit, or assist any other individual, person, firm or other entity in
soliciting, the business of any Client or Prospective Client for or on behalf of
an existing or prospective Competitive Business; (b) perform, provide or assist
any other individual, person, firm or other entity in performing or providing,
services similar to those provided by Blackstone, for any Client or Prospective
Client; or (c) impede or otherwise interfere with or damage (or attempt to
impede or otherwise interfere with or damage) any business relationship and/or
agreement between Blackstone and (i) a Client or Prospective Client or (ii) any
supplier.

1. For purposes of this Non-Competition Agreement, “Client” shall mean any
person, firm, corporation or other organization whatsoever for whom Blackstone
provided services (including without limitation any investor in any Blackstone
fund, any portfolio company of a Blackstone fund, any client of any Blackstone
business group or any other person for whom Blackstone renders any service) with
respect to whom each SMD, individuals reporting to such SMD or individuals over
whom such SMD had direct or indirect responsibility, had personal contact or
dealings on Blackstone’s behalf during the three-year period immediately
preceding such SMD’s termination of service. “Prospective Client” shall mean any
person, firm, corporation or other organization whatsoever with whom Blackstone
has had any negotiations or discussions regarding the possible engagement of
business, investment in a Blackstone fund, investment in or provision of
services to any portfolio company of a Blackstone fund, or the performance of
business services within the eighteen months preceding such SMD’s termination of
service with Blackstone with respect to whom such SMD, individuals reporting to
such SMD or individuals over whom such SMD had direct or indirect
responsibility, had personal contact or dealing on Blackstone’s behalf during
such eighteen-month period.

2. For purposes of this Section I.B., “solicit” means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any individual, person, firm or
other entity, in any manner, to take or refrain from taking any action.

 

2



--------------------------------------------------------------------------------

C. Non-Solicitation of Employees/Consultants. Each SMD shall not, directly or
indirectly, during such SMD’s service with Blackstone, and for a period ending
24 months following (i) the termination by Blackstone of such SMD’s service
pursuant to Sections 5(a) or 5(b) of the SMD Agreement or (ii) the commencement
of such SMD’s Garden Leave Period pursuant to Section 5(d) of the SMD Agreement,
solicit, employ, engage or retain, or assist any other individual, person, firm
or other entity in soliciting, employing, engaging or retaining, (a) any
employee or (with respect to soliciting only) other agent of Blackstone,
including without limitation any former employee or (with respect to soliciting
only) other agent, in each case, of Blackstone who ceased working for Blackstone
within the twelve-month period immediately preceding or following the date on
which such SMD’s service with Blackstone terminated, or (b) any consultant or
senior adviser that such SMD knows or should know is under contract with
Blackstone. For purposes of this Section I.C., “solicit” means to have any
direct or indirect communication of any kind whatsoever, regardless of by whom
initiated, inviting, advising, encouraging or requesting any person or entity,
in any manner, to terminate their employment or business relationship with
Blackstone, or recommending or suggesting (including by identifying a person or
entity to a third party) that a third party take any of the foregoing actions.

 

II. Confidentiality

A. Each SMD expressly agrees, at all times, during and subsequent to such SMD’s
service with Blackstone, to maintain the confidentiality of, and not to disclose
to or discuss with, any person any Confidential Information (as hereinafter
defined), except (i) to the extent reasonably necessary or appropriate to
perform such SMD’s duties and responsibilities as an SMD including without
limitation furthering the interests of Blackstone and/or developing new business
for Blackstone (provided that Confidential Information relating to (x) personnel
matters related to any present or former employee, partner or member of
Blackstone (including such SMD himself or herself), including compensation and
investment arrangements, or (y) the financial structure, financial position or
financial results of any Blackstone entities, shall not be so used without the
prior consent of Blackstone), (ii) with the prior written consent of Blackstone,
or (iii) as otherwise required by law, regulation or legal process or by any
regulatory or self-regulatory organization having jurisdiction; provided that
such SMD agrees that a copy of the provisions set forth in Section I may be
disclosed to such SMD’s prospective future employers, partners or other
service-recipients upon request in connection with such SMD’s application
therefor.

B. For purposes of this Non-Competition Agreement, “Confidential Information”
means information concerning the business, affairs, operations, strategies,
policies, procedures, organizational and personnel matters related to any
present or former employee, partner or member of Blackstone (including each SMD
himself or herself), including compensation and investment arrangements, terms
of agreements, financial structure, financial position, financial results or
other financial affairs, actual or proposed transactions or investments,
investment results, existing or prospective clients or investors, computer
programs or other confidential information related to the business of Blackstone
or to its members, actual or prospective clients or investors (including funds
managed by Affiliates of Blackstone), their respective portfolio companies or
other third parties. Such information may have been or may be provided in
written or electronic form or orally. All of such information, from whatever
source learned or obtained and regardless of Blackstone’s connection to the
information, is referred to herein as

 

3



--------------------------------------------------------------------------------

“Confidential Information.” Confidential Information excludes information that
has been made generally available to the public (although it does include any
confidential information received by Blackstone from any clients), but
information that when viewed in isolation may be publicly known or can be
accessed by a member of the public will still constitute Confidential
Information for these purposes to the extent such information has been
aggregated or interpreted by Blackstone in such a manner as to become
proprietary to Blackstone. Without limiting the foregoing, Confidential
Information includes any information, whether public or not, which
(1) represents, or is aggregated in such a way as to represent, or purport to
represent, all or any portion of the investment results of, or any other
information about the investment “track record” of, (a) Blackstone, (b) a
business group of Blackstone, (c) one or more funds managed by Blackstone, or
(d) any individual or group of individuals during their time at Blackstone, or
(2) describes an individual’s role in achieving or contributing to any such
investment results.

C. In addition to the foregoing, you agree not to disclose to, or discuss with,
any person (including any partner or employee of Blackstone) other than Stephen
A. Schwarzman, Hamilton E. James, J. Tomilson Hill, Laurence A. Tosi, John G.
Finley, the other Founders (as defined in the New Acquisition Agreement), George
Fan and Matthew W. Quigley (to the extent such Founder, Fan or Quigley, as
applicable, is then associated with the firm), members of the firm’s financial,
tax, accounting and human resources staff who participate in the preparation or
ongoing administration of the SMD Agreement and other persons designated by SAS
or HEJ, any information relating to the contents or subject matter of the SMD
Agreement or of any Governing Agreement that may be furnished to you in
connection with your association with Blackstone, except (a) to the extent
necessary to perform your duties and responsibilities under your SMD Agreement,
(b) to the extent reasonably necessary or applicable in enforcing your rights
with respect to Blackstone or its Affiliates, (c) as otherwise required by
applicable law, or (d) to your counsel, spouse and/or tax, accounting and
financial advisors, and (with respect only to the terms of the restrictions
referred to in Section I of this Non-Competition Agreement) to any prospective
future employer upon request in connection with your application for employment;
provided, that you undertake that such counsel, spouse, tax, accounting and
financial advisors and prospective future employers will comply with the
restrictions set forth in this Section II.

 

III. Non-Disparagement

A. Each SMD agrees that, during and at any time after such SMD’s service with
Blackstone, such SMD will not, directly or indirectly, through any agent or
Affiliate, make any disparaging comments or criticisms (whether of a
professional or personal nature) to any individual or other third party
(including without limitation any present or former member, partner or employee
of Blackstone) or entity regarding Blackstone (or the terms of any agreement or
arrangement of any Blackstone entity) or any of their respective Affiliates,
members, partners or employees, or regarding such SMD’s relationship with
Blackstone or the termination of such relationship which, in each case, are
reasonably expected to result in material damage to the business or reputation
of Blackstone or any of its Affiliates, members, partners or employees.

 

4



--------------------------------------------------------------------------------

IV. Remedies

A. Injunctive Relief. Each SMD acknowledges and agrees that Blackstone’s remedy
at law for any breach of this Non-Competition Agreement would be inadequate and
that for any breach of this Non-Competition Agreement, Blackstone shall, in
addition to other remedies as may be available to it at law or in equity, or as
provided for in this Non-Competition Agreement, be entitled to an injunction,
restraining order or other equitable relief, without the necessity of posting a
bond, restraining such SMD from committing or continuing to commit any violation
of such covenants. Each SMD agrees that proof shall not be required that
monetary damages for breach of the provisions of this Non-Competition Agreement
would be difficult to calculate and that remedies at law would be inadequate.

B. Forfeiture.

1. In the event of any breach of this Non-Competition Agreement, the SMD
Agreement or any limited liability company agreement, partnership agreement or
other governing document of Blackstone to which such SMD is a party, or any
termination for Cause (as defined in Section 5 of the SMD Agreement) of such
SMD’s services, (i) such SMD shall no longer be entitled to receive payment of
any amounts that would otherwise be payable to such SMD following such SMD’s
withdrawal as an SMD, member or partner, as the case may be, of Blackstone
(including, without limitation, return of such SMD’s capital contributions),
(ii) all of such SMD’s remaining SMD, member, partner or other interests
(including, without limitation, carried interests) in Blackstone (whether vested
or unvested and whether delivered or not yet delivered) shall immediately
terminate and be null and void, (iii) all of the securities of Blackstone
Holdings or The Blackstone Group L.P., a Delaware limited partnership (whether
vested or unvested and whether delivered or not yet delivered) held by or to be
received by such SMD or such SMD’s personal planning vehicle(s) shall be
forfeited, (iv) no further such interests or securities will be awarded to such
SMD, and (v) all unrealized gains (by investment) related to such SMD’s
side-by-side investments will be forfeited. For the avoidance of doubt and
notwithstanding anything to the contrary herein or in any other agreement, any
payments received by any SMD under the New Acquisition Agreement, including the
2011 Payment, the 2013 Payment, the Performance Earn Out payment (to the extent
earned) and the Base Earn Out payment (to the extent earned) (in each case as
defined in the New Acquisition Agreement), shall be subject to forfeiture
following such receipt (and, therefore, promptly returned by such SMD to
Blackstone on an after-tax basis after giving effect to any tax credits or
deductions available as a result of all such repayments and forfeitures) upon
any breach hereof that occurs within 12 months of such payment (in the case of
Section I-A hereof) or within 24 months of such payment (in the case of any
other section hereof), with any such forfeiture and repayment to be enforceable
via the dispute resolution provisions hereof.

 

V. Amendment; Waiver

A. This Non-Competition Agreement may not be modified, other than by a written
agreement executed by each SMD and Blackstone, nor may any provision hereof be
waived other than by a writing executed by Blackstone.

 

5



--------------------------------------------------------------------------------

B. The waiver by Blackstone of any particular default by each SMD or any
employee of Blackstone, shall not affect or impair the rights of Blackstone with
respect to any subsequent default of the same or of a different kind by such SMD
or any employee of Blackstone; nor shall any delay or omission by Blackstone to
exercise any right arising from any default by such SMD affect or impair any
rights that Blackstone may have with respect to the same or any future default
by such SMD or any employee of Blackstone.

 

VI. Governing Law

This Non-Competition Agreement and the rights and duties hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.

 

VII. Resolution of Disputes; Submission to Jurisdiction; Waiver of Jury Trial

A. Any and all disputes (including any ancillary claims) arising out of,
relating to or connecting with this Agreement, including the breach, termination
or validity thereof (including the validity, scope and enforceability of this
arbitration provision and/or any claim of discrimination in connection with such
SMD’s tenure as an SMD, partner or member of Blackstone or any aspect of any
relationship between such SMD and Blackstone or any termination of such SMD’s
services as such member or partner or of any aspect of any relationship between
such SMD and Blackstone), shall be finally settled by an arbitration conducted
by a single arbitrator, who shall be a lawyer, in New York in accordance with
the then-existing Rules of Arbitration of the International Chamber of Commerce
(“ICC Rules”). If the parties to the dispute fail to agree on the selection of
an arbitrator within thirty days of the receipt of the request for arbitration,
the International Chamber of Commerce shall make the appointment.

Notwithstanding the provisions of this Section VII, Blackstone may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder and/or enforcing an arbitration award
and, for the purposes of this Section VII.A, each SMD (i) expressly consents to
the application of this Section to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Non-Competition Agreement would be difficult to calculate and
that remedies at law would be inadequate, and (iii) irrevocably appoints the
Chief Legal Officer of Blackstone as such SMD’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such SMD of any such service of
process, shall be deemed in every respect effective service of process upon such
SMD in any such action or proceeding.

B. Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. The place of arbitration shall be in New York City,
New York. The language of the arbitration shall be in English.

C. EACH SMD HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED IN
NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF

 

6



--------------------------------------------------------------------------------

THIS SECTION, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION DESCRIBED IN SECTION VII.A, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR
RELATING TO OR CONCERNING THIS NON-COMPETITION AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration or to confirm an arbitration award. The parties acknowledge that the
forum designated by this Section has, and will have, a reasonable relation to
this Agreement, and to the parties’ relationship with one another.

D. Each SMD hereby waives, to the fullest extent permitted by applicable law,
any objection which such SMD now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in this section and agrees not to plead or
claim the same. Each SMD further waives, to the fullest extent permitted by
applicable law, any right that may exist to a jury trial or to participation as
a member of a class in any proceeding.

E. Each SMD hereby agrees that such SMD shall not, nor shall such SMD allow
anyone acting on such SMD’s behalf to, subpoena or otherwise seek to gain access
to any financial statements or other confidential financial information relating
to Blackstone, or any of its respective members, partners, officers, employees
or agents, except as specifically permitted by the terms of this Non-Competition
Agreement or by the provisions of any limited liability company agreement,
partnership agreement or other governing document of Blackstone to which such
SMD is a party; provided, that in any proceeding referred to in this Section
VII, each SMD shall have the right to use firm financial statements previously
provided to such SMD to the extent expressly provided in Section II of this
Non-Competition Agreement.

F. EACH SMD HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ANCILLARY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION.

 

VIII. Entire Agreement

This Non-Competition Agreement, together with the SMD Agreement, the Acquisition
Agreement by and among Blackstone, the other acquirers named therein, GSO
Capital Partners LP and the GSO Equity Participants named therein, dated
March 3, 2008, the Acquisition Agreement by and among GSO Holdings I L.L.C. and
the GSO Equity Participants named therein, dated December 30, 2011 (the “New
Acquisition Agreement”) and the Performance Earn Out Letter Agreement by and
among GSO Holdings I L.L.C. and the Performance Earn Out Participants named
therein, dated December 30, 2011, contain the entire agreement between the
parties with respect to the subject matter herein and supersede all prior oral
and written agreements between the parties pertaining to such matters.

 

7



--------------------------------------------------------------------------------

IX. Severability

A. If any provision of this Non-Competition Agreement shall be held or deemed to
be invalid, illegal or unenforceable in any jurisdiction for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

8



--------------------------------------------------------------------------------

[GSO Form of Non-Competition Agreement]

 

WHEREOF, the parties hereto have duly executed this SMD Non-Competition and
Non-Solicitation Agreement as of the date first above written.

 

BLACKSTONE HOLDINGS I L.P. By: Blackstone Holdings I/II GP Inc., its general
partner By:

 

Name: Stephen A. Schwarzman Title: Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS II L.P. By: Blackstone Holdings I/II GP Inc., its general
partner By:

 

Name: Stephen A. Schwarzman Title: Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS III L.P. By: Blackstone Holdings III GP L.P., its general
partner By: Blackstone Holdings III GP Management L.L.C., its general partner
By:

 

Name: Stephen A. Schwarzman Title: Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS IV L.P. By: Blackstone Holdings IV GP L.P., its general
partner By: Blackstone Holdings IV GP Management (Delaware) L.P., its general
partner By: Blackstone Holdings IV GP Management L.L.C., its general partner By:

 

Name: Stephen A. Schwarzman Title: Chairman and Chief Executive Officer

 

[Signature Page to SMD Non-Competition and Non-Solicitation Agreement]



--------------------------------------------------------------------------------

Agreed and accepted as of the date first above written: By:

 

(Please sign above) Print Name: [Name]